UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): January 24, 2012 IMPLANT SCIENCES CORPORATION (Exact name of Registrant as Specified in its Charter) MASSACHUSETTS (State or Other Jurisdiction of Incorporation) 001-14949 04-2837126 (Commission File Number) (I.R.S. Employer Identification Number) 600 Research Drive Wilmington, MA 01887 (Address of Principal Executive Offices, including Zip Code) (978) 752-1700 (Registrant’s Telephone Number, including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Implant Sciences Corporation (the “Company”) sadly announces the death of Joseph E. Levangie, on January 14, 2012. Mr. Levangie had served on the Company’s Board of Directors since December12, 2007 and was a member of the Board’s Compensation and Audit Committees. Item 7.01. Regulation FD Disclosure On January 20, 2012, the Company issued a press release announcing Mr. Levangie’s death.The press release is attached hereto as Exhibit 99.1 and is incorporated herein by this reference.The press release and the information in Item 7.01 of this Form 8-K shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall they be deemed incorporated by reference in any filing under the Securities Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press release dated January 20, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. IMPLANT SCIENCES CORPORATION By: /s/ Roger P. Deschenes Roger P. Deschenes Chief Financial Officer Date: January 24, 2012 EXHIBIT INDEX Exhibit No. Description Press release dated January 20, 2012.
